United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOOD SAFETY INSPECTION SERVICE,
Winesburg, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1950
Issued: January 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2013 appellant, through her attorney, filed a timely appeal from a July 22,
2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Because more than 180 days elapsed from the most recent merit
decision dated December 4, 2012 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the case pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether appellant filed a timely claim for compensation under FECA.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board with respect to the rescission of
appellant’s recurrence of disability claim. In an order dated December 23, 2009,2 the Board set
aside OWCP’s January 27, 2009 decision which denied appellant’s claims for wage-loss
compensation for recurrent disability causally related to her February 10, 2000 employmentrelated lumbosacral sprain/strain, left leg sprain and aggravation of lumbar degenerative disc
disease and degenerative spondylolisthesis at L5-S1 and left hip osteoarthritis. The Board found
that the proper issue was whether OWCP met its burden of proof to rescind the acceptance of
appellant’s claim for a recurrence of disability on October 31 and November 15, 2002. The
Board remanded the case for it to properly adjudicate this issue. In a September 21, 2011
decision,3 the Board affirmed OWCP’s March 4 and July 28, 2010 decisions, finding that OWCP
properly rescinded the acceptance of appellant’s claim for a recurrence of disability on
October 31 and November 15, 2002. The relevant facts are set forth below.
On February 13, 2012 appellant, then a 61-year-old meat inspector, filed a traumatic
injury claim (Form CA-1) alleging that on October 31, 2002 she sustained a work-related injury.
In an accompanying undated narrative statement, she described the claimed injury. Appellant
returned to work that same day with restrictions due to back pain following her prior workrelated back, hip and knee injuries. She noted that on October 31, 2002 instead of a normal
workday, she had been required to climb a flight of stairs to attend a meeting. Appellant had
difficulty climbing the stairs and experienced extreme lower back pain and pain in her legs. It
took two weeks before she could get an appointment with her physician. Appellant stated that
she reported the problem to her supervisor. She followed her supervisor’s instructions regarding
completion of necessary paperwork. In an April 23, 2012 letter, appellant’s attorney advised the
employing establishment that appellant had provided it with a Form CA-1 in February 2012 for
an October 31, 2002 injury as instructed by OWCP following OWCP’s and the Board’s
decisions.
On the claim form, a case management specialist at the employing establishment
reflected receipt of notice of the injury on May 2, 2012. She related that no claim form was
received in February 2012 as stated by appellant’s attorney.
By letter dated June 1, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim and requested factual and medical evidence. Appellant was
afforded 30 days to submit the requested evidence. Also, OWCP requested that the employing
establishment submit any medical evidence regarding treatment she received at its medical
facility.
In a July 6, 2012 decision, OWCP denied appellant’s claim finding that she failed to
submit any evidence to establish that the October 31, 2002 incident occurred as alleged.

2

Order Remanding Case, Docket No. 09-922 (issued December 23, 2009).

3

Docket No. 10-2188 (issued September 21, 2011).

2

By letter dated July 10, 2012, appellant, through her attorney, requested a telephone
hearing with an OWCP hearing representative and submitted medical evidence, including reports
dated December 31, 2003 to January 18, 2006 from Dr. Mark L. Cecil, a Board-certified
orthopedic surgeon, who advised that appellant sustained employment-related back injuries.
In a December 4, 2012 decision, an OWCP hearing representative affirmed the July 6,
2012 decision. She found that the medical evidence failed to establish that appellant sustained a
traumatic injury on October 31, 2002 while in the performance of duty. The hearing
representative found that none of the reports submitted mentioned the October 31, 2002 incident
or explained how a new traumatic injury occurred on that date.
On May 29, 2013 appellant’s attorney requested reconsideration. He cited Board cases to
support his contention that appellant sustained a traumatic injury and disability due to an
aggravation of a preexisting condition on October 31, 2002 while in the performance of duty.
In a March 6, 2013 report, Dr. Alexander Michael, III, a Board-certified orthopedic
surgeon, advised that appellant did not sustain a new injury on October 31, 2002. Appellant
experienced an exacerbation of her 2000 employment-related lumbar back injury.
In a July 22, 2013 decision, OWCP denied appellant’s request for reconsideration without
a merit review as it neither raised substantive legal questions nor included new and relevant
evidence.
LEGAL PRECEDENT
The issue of whether a claim was timely filed is a preliminary jurisdictional issue that
precedes any determination on the merits of the claim.4 The Board may raise the issue on appeal
even if OWCP did not base its decision on the time limitation provisions of FECA.5
In cases of injury on or after September 7, 1974, section 8122(a) of FECA provides that
an original claim for compensation for disability or death must be filed within three years after
the injury or death. Compensation for disability or death, including medical care in disability
cases, may not be allowed if a claim is not filed within that time unless:
“(1) the immediate superior had actual knowledge of the injury or death within 30
days. The knowledge must be such as to put the immediate superior reasonably
on notice of an on-the-job injury or death; or
“(2) written notice of injury or death as specified in section 8119 was given within
30 days.”6

4

Charles Walker, 55 ECAB 238 (2004); see Charles W. Bishop, 6 ECAB 571 (1954).

5

Id.

6

5 U.S.C. § 8122(a).

3

Section 8119 of FECA provides that a notice of injury or death shall be given within 30
days after the injury or death; be given to the immediate superior of the employee by personal
delivery or by depositing it in the mail properly stamped and addressed; be in writing; state the
name and address of the employee; state the year, month, day and hour when and the particular
locality where the injury or death occurred; state the cause and nature of the injury, or in the case
of death, the employment factors believed to be the cause; and be signed by and contain the
address of the individual giving the notice.7 Actual knowledge and written notice of injury under
section 8119 serve to satisfy the statutory period for filing an original claim for compensation.8
For actual knowledge of a supervisor to be regarded as timely filed, an employee must show not
only that the immediate superior knew that he or she was injured, but also knew or reasonably
should have known that it was an on-the-job injury.9
When a traumatic injury definite in time, place and circumstances is involved, the time
for giving notice of injury and filing for compensation begins to run at the time of the incident,
even though the employee may not have been aware of the seriousness or ultimate consequences
of his injury.10 The Board has held that the applicable statute of limitations commences to run
although the employee does not know the precise nature of the impairment.11
ANALYSIS
On February 13, 2012 appellant filed a traumatic injury claim alleging that on
October 31, 2002 she sustained a back injury as a result of climbing stairs to attend a meeting at
work. The Board finds that her claim was filed in an untimely manner.
The time for appellant giving notice of injury and filing for compensation began to run at
the time of the claimed incident on October 31, 2002.12 She did not file her claim for a work
injury until February 13, 2012. Therefore, appellant’s claim for this injury was not filed within
the requisite three-year period limitation.
Appellant’s claim would still be regarded as timely under section 8122(a)(1) of FECA if
her immediate superior had actual knowledge of the injury within 30 days or under section
8122(a)(2) if written notice of injury was given to her immediate superior within 30 days of the
claimed injury as specified in section 8119. She has not satisfied either of these provisions.
Appellant stated that, following the claimed injury it took her two weeks to get an appointment
with her physician. She alleged that at this time she reported the problem to her supervisor, but
failed to submit any evidence to corroborate this notice. Further, the employing establishment
7

Id. at § 8119; Larry E. Young, 52 ECAB 264 (2001).

8

Laura L. Harrison, 52 ECAB 515 (2001).

9

Laura L. Harrison, 52 ECAB 515 (2001).

10

Emma L. Brooks, 37 ECAB 407, 411 (1986).

11

Delmont L. Thompson, 51 ECAB 155 (1999).

12

See supra note 10 and 11.

4

stated that it did not receive notice of the claimed injury until May 2, 2012. Even if it had
received notice of the claim in February 2012 as alleged by appellant, this would not have
constituted timely notice under section 8122(a)(1). Appellant did not allege nor does the record
establish that her supervisor had knowledge within 30 days. Further that she provided written
notice of her injury to the employing establishment within 30 days. For these reasons, the Board
finds that she has not submitted sufficient evidence to satisfy the strictures of section 8122 and,
thus, her claim for an October 31, 2002 injury was not timely filed.
CONCLUSION
The Board finds that appellant’s claim is barred by the applicable time limitation
provisions of FECA.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.13
Issued: January 28, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

The Board’s decision in this case renders the reconsideration issue moot.

5

